DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

This Office Action is sent in response to Applicant’s Communication received 2/15/2022 for application number 16/711,241. 

Claims 1-3, 5-10, 12-17, 19-22, 29-37, 39-45 and 47-48 are pending for examination. Claims 1, 14 and 29 are independent claims. Claims 4, 11, 18, 23-28, 38 and 46 have been cancelled. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 29 have been considered but are moot because the independent claims were amended by the applicant to include new features 

Response to Amendments
Applicant’s amendments with respect to claim 19 have been considered and are persuasive.  Therefore, Examiner withdraws the 35 U.S.C. 112(b) rejection for claim 19.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 12, 14, 19, 29, 31-33, 35, 39-41, 43 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al. (US Patent Application 2002/0041327; hereinafter Hildreth) in view of Westerman et al. (US Patent Application 2008/0168403; hereinafter Westerman).  

As to independent claim 1, Hildreth teaches a computer-implemented method  comprising: 
obtaining, from a camera, an image of a person [Fig. 1, Para 0079 - FIG. 1 shows one implementation of a video-based image control system 100. A person (or multiple people) 101 locates him or herself in, or reaching with his hand or hands into, a region of interest 102. The region of interest 102 is positioned relative to an image detector 103 so as to be in the overall field of view 104 of the image detector. The region of interest 102 contains a hand detection region 105 within which parts of the person's body];
detecting a gesture of the person [Para 0080 - the computing apparatus 107 processes the series of video images in order to analyze the position and gestures of an object such as the user's hand], wherein the gesture of the person is detected based on distance data determined based on the image, the distance data representative of a distance between the camera and at least a portion of the person [Fig. 1, Para 0094];
	in response to detecting the gesture, positioning an object in a user interface of a device, wherein the object is separate from the person and comprises a first control portion [Para 0080 - A representation of the position and gestures of the user's hand (such as a screen pointer or cursor) is presented on the video display 108 and allows functions within the GUI or video game to be executed and/or controlled – Examiner notes that a screen cursor or a hand icon is mapped as an object, which is separate from the person and also is used to control GUI objects on the user interface, which is considered comprising a first control portion]; and
based on a touch user input [Para0160 - Given the ability of the user to manipulate the position of the indicator 1201 in all three dimensions, the user 101 may cause the indicator(s) to touch objects (for example, 1202) within the virtual environment like he would in the real environment. This is one method of user interaction with a virtual environment]:
		removing the first control portion [Para 0083 - if the user moves the cursor from one screen object to a different screen object, the icon representing the cursor may for example change from a pointer icon to a hand icon], 
		displaying a second control portion that is different than the first control portion [Para 0083 - if the user moves the cursor from one screen object to a different screen object, the icon representing the cursor may for example change from a pointer icon to a hand icon], 	
invoking a function in an application executed by the device [Para 0038 - A position of the position indicator being within the bounds of an interactive display region may trigger an action within the application program. Movement of the control object along a z-axis depth position that covers a predetermined distance within a predetermined time period may trigger a selection action within the application program].
	Hildreth does not appear to teach explicitly:
		animating the control portion of the object, and

However, Westerman teaches in the same field of endeavor:
animating the control portion of the object [Para 0112 -the pan method 400 proceeds to block 404 where the position of the two objects when the objects are moved together across the touch screen can be monitored. Following block 404, the pan method 400 proceeds to block 406 where a pan signal can be generated when the position of the two objects changes relative to an initial position. In most cases, the set down of the fingers can lock the fingers to a particular image object displayed on the touch screen. As a result, when the fingers are moved together across the touch screen, the pan signal can be used to translate the image in the direction of the fingers],
	It would have been obvious to one of ordinary skill in art, having the teachings of Hildreth and Westerman at the time of invention was made, to modify a video based image control system disclosed by HIldreth to include the concept of detecting and interpreting real-world and security gestures on touch and hover sensitive devices taught by Westerman to enable a user to use "real-world" gestures such as hand movements and/or finger orientations that can be generally recognized to mean certain things, such as an "OK" signal, to more efficiently and accurately effect intended operations [Westerman, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of detecting and interpreting real-world and security gestures on touch and hover sensitive devices taught by Westerman to enable a user to use "real-world" gestures such as hand movements and/or finger orientations that can be generally recognized to mean certain things, [Westerman, Para 0009].

As to dependent claim 12, Hildreth and Westerman teach the computer-implemented method recited in claim 1. 
HIldreth further teaches: wherein the object comprises an avatar, a cursor, a switch, or an arrow [Para 0080 - A representation of the position and gestures of the user's hand (such as a screen pointer or cursor) is presented on the video display 108 and allows functions within the GUI or video game to be executed and/or controlled – Examiner notes that a screen cursor or a hand icon is mapped as an object, which is separate from the person and also is used to control GUI objects on the user interface, which is considered comprising a first control portion].

As to independent claims 14 and 29, the claims are substantially similar to claim 1 and are rejected on the same ground. 

As to dependent claim 31, HIldreth and Westerman teach the computer-implemented method recited in claim 1. 
Westerman teaches in the same field of endeavor:
further comprising displaying a knob in response to detecting the gesture [Fig. 8A, Para 0088 - using a gesture to invoke a virtual control interface, and referring to FIGS. 8A-8H, a rotate gesture for controlling a virtual volume knob 170 on a GUI interface 172 of a display 174 of a tablet PC 175 will be described].

As to dependent claim 32, Hildreth and Westerman teach the computer-implemented method recited in claim 31. 
Westerman further teaches: further comprising displaying a guideline associated with the knob [Fig. 8A, Para 0088 - The virtual control knob can already be displayed, or the particular number, orientation or profile of the fingers at set down, or the movement of the fingers immediately thereafter, or some combination of these and other characteristics of the user's interaction can invoke the virtual control knob to be displayed – Examiner note – it displays a knob shaped circle].

As to dependent claim 33, HIldreth and Westerman teach the computer-implemented method recited in claim 31. 
Westerman further teaches: wherein the function comprises volume adjustment [Fig. 8A, Para 0088 - using a gesture to invoke a virtual control interface, and referring to FIGS. 8A-8H, a rotate gesture for controlling a virtual volume knob 170 on a GUI interface 172 of a display 174 of a tablet PC 175 will be described].

As to dependent claim 35, Hildreth and Westerman teach the computer-implemented method recited in claim 1. 
Hildreth further teaches:
[Para 0029].

As to dependent claim 39, the claim is substantially similar to claim 31 and is rejected on the same ground. 

As to dependent claim 40, the claim is substantially similar to claim 32 and is rejected on the same ground. 

As to dependent claim 41, the claim is substantially similar to claim 33 and is rejected on the same ground. 

As to dependent claim 7, Hildreth and Westerman teach the computer-implemented method recited in claim 32. 
Westerman further teaches: a starting point of the guide line and an ending point of the guide line are coincident [Fig. 8A, Para 0088 - The virtual control knob can already be displayed, or the particular number, orientation or profile of the fingers at set down, or the movement of the fingers immediately thereafter, or some combination of these and other characteristics of the user's interaction can invoke the virtual control knob to be displayed –Examiner note: a circular shaped line provides the starting and ending points being coincident].

As to dependent claim 19, Hildreth and Westerman teach the computer-implemented method recited in claim 16. 
Westerman further teaches: wherein the one or more processors are configured to define the guideline as having a starting point coincident with an ending point [Fig. 8A, Para 0088 - The virtual control knob can already be displayed, or the particular number, orientation or profile of the fingers at set down, or the movement of the fingers immediately thereafter, or some combination of these and other characteristics of the user's interaction can invoke the virtual control knob to be displayed –Examiner note: a circular shaped line provides the starting and ending points being coincident].

As to dependent claim 43, the claim is substantially similar to claim 35 and is rejected on the same ground. 

As to dependent claim 47, Hildreth and Westerman teach the computer-implemented method recited in claim 1. 
Westerman further teaches: wherein the first control portion of the object is animated in a direction of the touch user input [Para 0112 - the pan method 400 proceeds to block 404 where the position of the two objects when the objects are moved together across the touch screen can be monitored…when the fingers are moved together across the touch screen, the pan signal can be used to translate the image in the direction of the fingers]. 

As to dependent claim 48, the claim is substantially similar to claim 47 and is rejected on the same ground. 

Claims 2-3, 8-10, 13, 15-17, 20-22, 30, 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Westerman, further in view of Yoon et al. (US Patent Application 2008/0019589; hereinafter Yoon)

As to dependent claim 2, Hildreth and Westerman teach the computer-implemented method recited in claim 1. 
Westerman further teaches: wherein invoking the function in the application comprises highlighting a subset of one or more items of the selectable items, based on the touch user input [Para 0081 - a single finger tap with a finger 501 on an image object (e.g., a file listing 500) can be translated into the equivalent of a single click of a mouse, which in this instance can indicate a selection, which is typically indicated by highlighting of the selected file or image object].
Hildreth and Westerman appear to be silent:
further comprising displaying a set of selectable items aligned along a guide line, wherein the control portion is disposed relative to the guideline,
Yoon further teaches: further comprising displaying a set of selectable items aligned along a guide line [Fig. 5, Para 0039 - The reference line and the gesture search area set by the controller 130 are reference locations that are preset for TV control through a detection area according to a user's hand gesture; Para 0040 - As illustrated in FIG. 5, the four gesture search areas are used as detection areas for controlling the volume and channel of the TV  – Examiner considers the reference line as a guide line], wherein the control portion is disposed relative to the guideline [Para 0040 - the controller 130 of the gesture-recognizing device 100 finds a shoulder location of the user on the basis of the face location to create the reference line. When the reference line is created, the user lifts up the hand in a natural manner, and the controller 130 sets a predetermined area between the reference line and the upper face line to a first gesture search area for TV control in proportion to the face size].
It would have been obvious to one of ordinary skill in art, having the teachings of Hildreth, Westerman and Yoon at the time of invention was made, to modify a video based image control system disclosed by Hildreth and a method for detecting and interpreting real-world and security gestures on touch and hover sensitive devices taught by Westerman to include the concept of recognizing gesture in image processing system taught by Yoon to overcome weaknesses of an image processing system employing those conventional methods such as not being able to clearly recognize a human gesture, thereby experiencing mal-functioning in controlling devices [Yoon, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of recognizing gesture in image processing system taught by Yoon to overcome weaknesses of an image processing system employing those conventional methods such as not being able to clearly recognize a human gesture, thereby experiencing mal-functioning in controlling devices [Yoon, Para 0009].

As to dependent claim 3, Hildreth, Yoon and Westerman teach the computer-implemented method recited in claim 2. 
Yoon further teaches: wherein the guide line is defined based at least in part on an anatomical model of the object [Fig. 4B, Para 0040 - where the size and location of a user's face have been found, the user may create a gesture using left and right hands with reference to the face. On the assumption that the user uses a right hand, the controller 130 of the gesture-recognizing device 100 finds a shoulder location of the user on the basis of the face location to create the reference line – Examiner notes that Yoon system considers the size of face and body of a user in definition of a reference line].

As to dependent claim 8, Hildreth, Yoon and Westerman teach the computer-implemented method recited in claim 2. 
Wilson further teaches: further comprising animating the set of selectable items based on the touch user input [Para 0076 - display any number and type of graphical icons in response to one or more hand gestures presented by the system user].

As to dependent claim 9, Hildreth, Yoon and Westerman teach the computer-implemented method recited in claim 2. 
Yoon further teaches: wherein displaying the set of selectable items aligned along the guide line comprises determining a position, orientation, alignment, or configuration of the guide line based on a determined range of motion of the second control portion [Para 0040 - When the reference line is created, the user lifts up the hand in a natural manner, and the controller 130 sets a predetermined area between the reference line and the upper face line to a first gesture search area for TV control in proportion to the face size].

As to dependent claim 10, Hildreth, Yoon and Westerman teach the computer-implemented method recited in claim 2. 
Yoon further teaches: wherein displaying the set of selectable items aligned along the guide line comprises determining a position of the guide line relative to a position of a component displayed in the user interface [Para 0040 - On the assumption that the user uses a right hand, the controller 130 of the gesture-recognizing device 100 finds a shoulder location of the user on the basis of the face location to create the reference line].

As to dependent claim 13, Hildreth and Westerman teach the computer-implemented method recited in claim 1. 
Yoon further teaches:
wherein the user interface is shown on a display of a mobile device [Para 0005 - recognizing a human gesture from an image captured by an image capture device such as a PC (personal computer) camera, a mobile phone camera].

As to dependent claim 15, Yoon and Westerman teach the device recited in claim 14. 
Yoon further teaches: further comprising a mobile device into which the display, the camera, or both are integrated [Para 0005 - a mobile phone camera].

As to dependent claim 16, the claim is substantially similar to claim 2 and is rejected on the same ground. 

As to dependent claim 17, the claim is substantially similar to claim 3 and is rejected on the same ground. 

As to dependent claim 20, the claim is substantially similar to claim 8 and is rejected on the same ground. 

As to dependent claim 21, the claim is substantially similar to claim 9 and is rejected on the same ground. 

As to dependent claim 22, the claim is substantially similar to claim 10 and is rejected on the same ground. 

As to dependent claim 30, the claim is substantially similar to claim 2 and is rejected on the same ground. 

As to dependent claim 34, Hildreth and Wilson teach the computer-implemented method recited in claim 1. 
[Para 0041 - the controller 130 may set a start button for turning on/off the TV on the basis of a gesture to a fifth gesture search area].

As to dependent claim 42, the claim is substantially similar to claim 34 and is rejected on the same ground. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Yoon and Westerman, further in view of Barbanson (US Patent Application 2005/0273727; hereinafter Barbanson).  

As to dependent claim 5, Hildreth, Yoon and Westerman teach the computer-implemented method recited in claim 2. 
Hildreth, Yoon and Westerman do not teach: wherein highlighting the subset comprises increasing a size of each item of the subset.
However, Barbanson teaches in the same field of endeavor:
wherein highlighting the subset comprises increasing a size of each item of the subset [Abs - When an item is selected, the item is repositioned and sometimes resized so that the selected item is more easily viewed].
It would have been obvious to one of ordinary skill in art, having the teachings of Hildreth, Yoon, Westerman and Barbanson at the time of invention was made, to modify a video based image control system disclosed by HIldreth and a method for recognizing gesture in [Barbanson, Para 0011].
One of the ordinary skill in the art wanted to be motivated to include the concept of repositioning selectable content taught by Barbanson to improve the legibility of a user interface or of selected content displayed in the user interface [Barbanson, Para 0011].

As to dependent claim 6, Hildreth, Yoon, Westerman and Barbanson teach the computer-implemented method recited in claim 5. 
Barbanson further teaches further comprising repositioning one or more items of the set of selectable items to accommodate the increase in size of each item of the subset [Abs - When an item is selected, the item is repositioned and sometimes resized so that the selected item is more easily viewed].


Claims 36-37  and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Westerman, further in view of Bell (US Patent Application 2006/0139314; hereinafter Bell).  

As to dependent claim 36, Hildreth and Westerman teach the computer-implemented method recited in claim 1. 
Bell further teaches:
wherein the camera is configured to image infrared light [Para 0041 - Infrared camera 3310 is operable to record images illuminated by infrared light of an infrared illuminator].
It would have been obvious to one of ordinary skill in art, having the teachings of Hildreth, Wilson and Bell at the time of invention was made, to modify a video based image control system disclosed by HIldreth and a method for detecting and interpreting real-world and security gestures on touch and hover sensitive devices taught by Westerman to include the concept of an interactive video display system taught by Bell to overcome limitations of current touchscreens that cannot discern the shape of input and as a result, limit the type of information that can be presented in response to interaction [Bell, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of an interactive video display system taught by Bell to overcome limitations of current touchscreens that cannot discern the shape of input and as a result, limit the type of information that can be presented in response to interaction [Bell, Para 0006].

As to dependent claim 37, HIldreth, Westerman and Bell teach the computer-implemented method recited in claim 36. 
Bell further teaches:
wherein the camera comprises a time-of flight camera [Para 0040 - a side view of an interactive floor display 3200 including multiple time-of-flight cameras].

As to dependent claim 44, the claim is substantially similar to claim 36 and is rejected on the same ground. 

As to dependent claim 45, the claim is substantially similar to claim 37 and is rejected on the same ground. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pryor (US Patent US 6,750,848 B1) – teaches a method and apparatus for inputting position, attitude(orientation) or other object characteristic data to computers for the purpose of controlling the display thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176